UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7300


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT HILL, a/k/a Benny,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:03-cr-00059-REP-1; 3:07-cv-00285-REP)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Hill, Appellant Pro Se. Sara Elizabeth Chase, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Hill seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2000).                 A

certificate        of     appealability           will    not     issue        absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2000).           A   prisoner      satisfies        this

standard    by     demonstrating       that       reasonable     jurists       would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling      by     the     district         court        is     likewise       debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84   (4th      Cir.   2001).       We    have    independently         reviewed      the

record     and    conclude      that    Hill       has   not    made     the     requisite

showing.         Accordingly, we deny a certificate of appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before      the   court       and    argument      would     not    aid   the

decisional process.

                                                                                 DISMISSED




                                             2